UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Commission File Number 333-178417 Galt Petroleum, Inc. (Exact name of registrant as specified in its charter) Nevada 45-3247640 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 175 South Main St., 15th Floor Salt Lake City, UT 84111 Telephone: (801) 719-7258 (Address of principal executive offices) (Zip Code) (801) 719-7258 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes ¨ No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of the registrant’s most recently completed second fiscal quarter on June 30, 2012, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $80,000, assuming a per share price of $1.00 per share, which was the per share price in our most recent Common Stock issuance, as our Common Stock is not yet publicly traded.For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the registrant. As of May 8, 2013, the registrant had 4,003,600 shares of Common Stock, $0.001 par value, outstanding. TABLE OF CONTENTS Part I Page Item 1 Business 4 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 13 Item 2 Properties 13 Item 3 Legal Proceedings 13 Item 4 Mine Safety Disclosures 13 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6 Selected Financial Data 15 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosures about Market Risk 18 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A Controls and Procedures 19 Item 9B Other Information 19 Part III Item 10 Directors, Executive Officers and Corporate Governance 20 Item 11 Executive Compensation 22 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13 Certain Relationships and Related Transactions, and Director Independence 24 Item 14 Principal Accounting Fees and Services 24 Item 15 Exhibits, Financial Statement Schedules 25 Signatures 26 2 SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION Certain statements in this Annual Report on Form 10-K are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions. Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, such as: The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated. Actual events or results may differ materially from those discussed in the forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. · We may be deemed to be insolvent and may face liquidation. · The auditors’ report for our most recent fiscal year contains an explanatory paragraph about our ability to continue as a going concern. · We will require substantial amounts of additional capital from external sources. · Any substantial increase in sales will require skilled management of growth. · We cannot predict the impact on our activities of the current economic crises. · We are authorized to issue substantial additional shares of stock, which would dilute the ownership of our stockholders. · Penny stock regulations will impose certain restrictions on resales of our securities, which may cause an investor to lose some or all of its investment. · The factors set forth under “Management’s Discussion and Analysis of Analysis of Financial Condition and Results of Operation” and other factors that are not currently known to us that may emerge from time to time. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated. Actual events or results may differ materially from those discussed in the forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. 3 PART I ITEM 1. BUSINESS Use of Certain Defined Terms Except as otherwise indicated by the context, references in this report to: • “Galt,” “Galt Petroleum,” “Galt Petroleum, Inc.,” “we,” “us,” or “our,” “Successor” and the “Company” are references to the business of Galt Petroleum, Inc. • “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refers to the Securities Exchange Act of 1934, as amended About Galt Petroleum Galt Petroleum, Inc., incorporated under the laws of the State of Nevada on August 29, 2011, currently owns land and equipment, has a leasehold interest in certain wells, and operates those wells, producing and selling oil and gas.These assets include 4.2 acres of land outside of Iowa Park, Texas, and an 80% leasehold interest in 1086.6 acres in Wichita County, Texas. On Galt’s 4.2 acres, it has one workshop facility (approximately 2000 square feet), two storage facilities (800 square feet each), and one field office of approximately 500 square feet.Galt also owns three 18-series Churchill pump jacks, sixteen 25-series Churchill pump jacks, four 40-series pump jacks, two 40-series American pump jacks, one 57-series American pump jack, one 114-series American pump jack, and one 114-series Bethlehem pump jack, one 160-series Parkersburg pump jack, two Gaso saltwater injection pumps, one 200-barrel fiberglass saltwater storage tank, and eight 150-barrel storage tanks, along with six free-water horizontal knockout fluid separators, one single pole pulling unit and one 1993 Ford one-ton pole truck with 12-foot poles. Galt’s leasehold interest consists of leasehold rights to 54 existing oil wells—there are 9 permitted saltwater injection wells and 46 permitted as producers. Of the 46 producer wells, there are currently 24 producing wells (each of the 24 wells producing on average one-half of a barrel of oil per day), 6 partially equipped, and 16 that are scheduled to come online as funds permit.All of the Galt’s wells have been worked by prior operators and are considered to be near the end of their useful lives or ending their production curve. Galt currently has a current oil production average of 10-12 barrels of oil per day. Business Objective and Strategy Galt was created to capitalize on the ever-growing demand for domestic oil sources and production.Although the U.S. and World demand for oil and gas is increasing, many of the largest oil fields in the world are unable to increase production and new discoveries are not being made quickly enough to accommodate growing demand.Galt has taken full advantage of this opportunity by leveraging the combined experience of its team of oil and gas experts to turn this scarcity into opportunity.As such, our mission is to carefully identify existing and mature oil and gas leases for purchase and revive them, resulting in relatively low risk oil production. Domestic oil reserves are readily available in myriad regions of the United States.These reserves are usually available in the form of stripper well oil leases closed off by major oil companies.We rehabilitate the leases in order to increase oil production and then maintain that production while the major oil companies develop and mature new drilling and fracturing technology that enables them to extract large amounts of oil out of mature existing oil fields. Galt then targets those mature fields and leases that become available when major oil companies turn over existing assets. Galt currently has leasehold rights to 54 existing oil wells, 24 of which are producing.As funds permit, Galt plans to first bring 16 more of its existing wells to production and then to invest in additional leases with mature wells. 4 Competition Aside from general competition with the numerous oil production companies throughout the country, Galt’s primary local competition is Texas Energy Holdings (“TEH”). The company is based out of Dallas, and over the last several years has acquired several thousand acres in the Wichita and Archer County areas of north-central Texas.TEH currently holds leases directly to the south of Galt’s existing lease, as well as a large leasehold interest a few miles to the north, and has over the last few years been quite aggressive in purchasing area leases.TEH’s business model is to acquire existing leases that have proven historical production for immediate cashflow, and then enhance and upgrade the existing wells utilizing new mechanicals and implement secondary and tertiary recovery methods, and then aggressively drilling offset wells. Patent, Trademark, License & Franchise Restrictions and Contractual Obligations & Concessions We do not have any patents, trademarks, or licenses, and we have not entered into any franchise agreements or other contracts that have given, or could give rise to, obligations or concessions. The Company does have an obligation to pay the lessor of its 80% leasehold interest a 20% royalty. Governmental Regulations We are governed by laws and regulations governing oil and gas production in the State of Texas.We believe that we are currently in compliance with all laws which may govern our operations and have no current liabilities thereunder.Our intent is to maintain compliance with all relevant laws, rules and regulations. Employees Galt currently has no full-time employees (although Cary Valerio and Mark Baca, the Company’s officers, do devote their full-time to the Company as independent contractors). Commission’s Position on Indemnification for Securities Act Liabilities Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions of its Certificate of Incorporation, By-Laws, the General Corporation Law of the State of Utah or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer of controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. Where You Can Find Us Our offices are currently located at Galt Petroleum, Inc., 175 South Main St., 15th Floor, Salt Lake City, Utah, 84111.Our telephone number is (801) 719-7258. 5 ITEM 1A. RISK FACTORS The following risk factors should be considered carefully in addition to the other information contained in this report. This report contains forward-looking statements. Forward-looking statements relate to future events or our future financial performance. We generally identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other similar words. These statements are only predictions. The outcome of the events described in these forward-looking statements is subject to known and unknown risks, uncertainties and other factors that may cause our customers’ or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements, to differ. “Risk Factors,” “Management’s Discussion and Analysis” and “Business,” as well as other sections in this report, discuss some of the factors that could contribute to these differences. The forward-looking statements made in this report relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. An investment in our common stock is highly speculative and involves a high degree of risk. Therefore, you should consider all of the risk factors discussed below, as well as the other information contained in this document. You should not invest in our common stock unless you can afford to lose your entire investment and you are not dependent on the funds you are investing. 1.There is a risk of governmental action which would adversely affect our business. Governmental authorities could impose obstacles to the success of these investments, for example, the production and sale of oil and natural gas through laws or regulations. Recent tax and energy legislation has been enacted, the total effect of which is not yet known. Various types of mineral properties have come under attack in certain areas because of their potential impact upon the surrounding environment. Therefore, investments in each of these areas could be adversely affected by either governmental regulations or private litigation involving the investments made. The Company is not able to predict the outcome of such regulations or laws on the investments. 2.We may not have clean title to the properties we invest in. The Company lacks knowledge of adverse claims of ownership that have been made on the properties and/or projects which it buys or leases. In obtaining title work and assessing the validity of title to said properties, the Company intends to adhere to the business judgment standard, which will include obtaining an opinion as to title to the properties and requiring the cure of title defects set forth in such opinion, before allowing an investment to be made. The Company also intends to obtain Title Insurance Policies that protect the Company on said investments. 3.Our subcontractors may lien our projects. Under general property law, any contractor or subcontractor doing work on a project may attach a lien on the property with respect to which it does work, to secure the dollar value of all labor and material furnished to the project. A valid lien holder could, after the lien is perfected, institute a collection suit, according to the lien, and if it were successful in obtaining a judgment, the real property and the equipment thereon could be foreclosed upon. 6 4.Oil and gas production investments involve a high degree of risk because of the possibility that the wells we operate may not produce enough oil and gas to be profitable. Oil and gas drilling and well operation involves a high degree of risk and is sometimes marked by unprofitable efforts from dry holes or by wells that do not produce oil and gas in sufficient quantities to return a profit on the amounts expended. The results of any oil and gas well cannot be determined in advance. The selection of leases and wells for rehabilitation are not exact sciences, and the results of our production efforts cannot be predicted. A well may also be ruined or rendered dry due to technical or mechanical difficulties. Should a well be successfully rehabilitated and production increase, there is still no assurance that such production will decline rapidly and that sums expended to bring the well to production will be recouped through production. There is a substantial risk that the properties upon which we operate may not produce sufficient hydrocarbons to return a profit. 5.Our decisions to develop and rehabilitate certain wells are based on assumptions which may not be accurate, and our revenues may be lower than anticipated. Our decisions to invest in and target certain wells for production or rehabilitation are based on certain assumptions and estimates and, although the Company believes there is a reasonable basis for the assumptions and estimates upon which the projections are based, there can be no assurance that the revenues we expect from such investments will be attained or that expenses will not be higher than estimated.Many of our expectations are subject to variations that are beyond the control of the Company and could have a substantially adverse effect on the performance and profitability of the Company. Accordingly, no representation is or can be made as to the future operations or the amount of any future income or loss of the Company. Each investor should consult his own attorney, accountant or other advisors concerning an investment in the Company. 6.Oil and gas production from each of our wells will generally decline over time. Production from oil and natural gas wells by its very nature will decline over time. The actual decline curve is subject to numerous factors and cannot, in normal circumstances, be calculated in advance. The production from oil and natural gas wells are also subject to fluctuation for a myriad of reasons. Oil and/or natural gas production may not be stable on a month-to-month basis. Prospective investors should understand that our wells are not producing commercial quantities of oil and natural gas and over the economic life of a well or prospect, any oil or natural gas production obtained will decline and such well or prospect could, as a result of such decline, become unprofitable. 7.Our properties may be adversely affected by eminent domain. The federal, state, or local governments may commence a taking of property in which the Company has invested thereby decreasing the value of the investment. 8.We are a development stage company with limited operating history and may never be able to effectuate our business plan or achieve profitability; at this stage of our business, even with our good faith efforts, potential investors have a high probability of losing their entire investment. We are subject to all of the risks inherent in the establishment of a new business enterprise. Our Company was established on August 29, 2011. Although we have begun some operations, we may not be able to successfully implement our business objectives. There can be no assurance that we will achieve profitability in the future, and the lack of operating history makes it difficult to evaluate the future prospects of our business. We have generated limited revenues to date. Accordingly, our prospects must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a new business, and our Company is a highly speculative venture involving a high degree of financial risk. 7 9.We expect losses in the future because we have insufficient revenue to offset expenses. As we have limited revenues, we are expecting losses over the next 12 months because we do not have sufficient revenues to offset the expenses associated with the development and implementation of our business plan. We cannot guarantee that we will ever be successful in generating sufficient revenues in the future to offset our expenses. We recognize that if we are unable to generate sufficient revenues, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will achieve profitable operations. 10.We have a going concern opinion from our independent registered public accounting firm indicating the possibility that we may not be able to continue to operate. We anticipate generating losses for the next 12 months, there is substantial doubt that we will be able to continue operations as a going concern, and our independent registered public accounting firm included an explanatory paragraph regarding this uncertainty in their report on our financial statements for the periods ended December 31, 2011 and December 31, 2010. Our ability to continue as a going concern is dependent upon our generating cash flow sufficient to fund operations and reducing operating expenses. Our business strategy may not be successful in addressing these issues. If we cannot continue as a going concern, our stockholders may lose their entire investment in us. 11.If we are unable to obtain additional funding, our business operations will be harmed. We will require additional funds to implement our business plan. We hope to raise this capital through the sale of our securities. If we are unable to raise the required capital, our ability to grow will be restricted and our ability to continue to conduct business operations will be harmed. If we are unable to obtain necessary financing, we will likely be required to curtail our development plans, which could cause the Company to become dormant. Furthermore, any additional equity financing may involve substantial dilution to our then existing shareholders. 12.We may not be able to compete with current and potential competitors, some of who have greater resources and experience than we do. We may not have the resources to compete with our existing competitors or with any new competitors. We intend to compete with many oil production companies that have significantly greater personnel, financial, and managerial resources than we do. This competition from other companies with greater resources and reputations may result in our failure to maintain or expand our business. 13.Since our officers and directors may work or consult for other companies, their other activities could slow down our operations. Our officers and directors are not required to work exclusively for us and do not devote all of their time to our operations. Presently, one of our three directors, Chad Albury, allocates only a portion of his time to the operation of our business. Therefore, it is possible that his pursuit of other activities may slow our operations and reduce our financial results because of the slow-down in operations. 8 14.We need to retain key personnel to support our business and ongoing operations. The development of our business and the marketing and sale of our products will continue to place a significant strain on our limited personnel, management, and other resources. Our future success depends upon the continued services of our executive officers and the engagement of key employees and contractors who have critical industry experience and relationships that we rely on to implement our business plan. The loss of the services of any of our officers or the lack of availability of other skilled personnel would negatively impact our ability to develop our company and to market and sell our intended products, which could adversely affect our financial results and impair our growth. 15.Because our management has no experience in running a company that extracts petroleum products, he may not be able to successfully operate such a business, which could cause you to lose your investment. Mr. Cary Valerio, our current chief executive officer, has effective control over all decisions regarding both policy and operations of our company with no oversight from other management. Our success is contingent upon his ability to make appropriate business decisions in these areas. It is possible that a lack of specialized operational or management experience could prevent us from becoming a profitable business and an investor from obtaining a return on his investment in us. 16.We could be subject to significant and costly liability claims. We could be subject to significant liability claims if the processes we employ to extract the oil and gas that we sell are shown to cause damages, injury or illness. We do not have insurance with respect to this possible liability.The costs associated with this liability could significantly reduce our operating results. 17.Our executive officers own a majority of the outstanding shares of our common stock, and other stockholders may not be able to influence control of the company or decision-making by management of the company. Our executive officers presently own, in the aggregate, 75% of our outstanding common stock. As a result, our executive officers have substantial control over all matters submitted to our stockholders for approval including the following matters: election of our Board of Directors; removal of any of our directors; amendment of our Articles of Incorporation or bylaws; and adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. Other stockholders may consider the corporate decisions made by our executive officers to be inconsistent with the interests of these stockholders. In addition, other stockholders may not be able to change the directors and officers, and are accordingly subject to the risk that management cannot or will not manage the affairs of the company in accordance with such stockholders’ wishes. 18.We will incur increased costs as a result of being a public company. If we are able to become a public company, we will incur significant legal, accounting and other expenses. We expect the laws, rules and regulations governing public companies to increase our legal and financial compliance costs and to make some activities more time-consuming and costly.The Company anticipates a general increase in legal costs going forward due to the increased compliance costs of running a public company and the legal work that may be necessary for implementing the Company’s business plan of expansion. 9 19.Compliance with changing regulation of corporate governance and public disclosure may result in additional expenses. New or changed laws, regulations and standards are subject to varying interpretations in many cases due to their lack of specificity, and as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies, which may result in additional expenses. While there is limited regulation of our business at the state and federal level, any change to such regulation could adversely affect our business. Our clients are often regulated, and their ability to pay us or our ability to provide services may be impacted by changes in regulation.We are committed to maintaining high standards of corporate governance and public disclosure. As a result, we intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new or changed laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, our business may be materially impacted and our reputation may be harmed. Risks Relating To Our Common Stock 20.We may, in the future, issue additional common shares, which would reduce investors' percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of 100,000,000 shares of common stock, par value $0.001 per share, of which 4,003,600 shares are issued and outstanding. The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders. We may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. 21.Our common shares are subject to the "Penny Stock" Rules of the SEC, and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · That a broker or dealer approve a person’s account for transactions in penny stocks; and · The broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quality of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · Obtain financial information and investment experience objectives of the person; and · Make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: · Sets forth the basis on which the broker or dealer made the suitability determination; and · That the broker or dealer received a signed, written agreement from the investor prior to the transaction. 10 Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 22.There is no current trading market for our securities and if a trading market does not develop, purchasers of our securities may have difficulty selling their shares. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. We intend to have a market maker apply for admission to quotation of our securities on the Over-The-Counter Bulletin Board after the registration statement relating to this prospectus is declared effective by the SEC. We do not yet have a market maker who has agreed to file such application. If for any reason our common stock is not quoted on the Over-The-Counter Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock and none may do so. 23.Even if a marketdevelops for our shares, our shares may be thinly traded with wide share price fluctuations, low share prices and minimal liquidity. If a market for our shares develops, the share price may be volatile with wide fluctuations in response to several factors, including: potential investors’ anticipated feeling regarding our results of operations; ·increased competition; and our ability or inability to generate future revenues. In addition, if our shares are quoted on the Over-The-Counter Bulletin Board, our share price may be affected by factors that are unrelated or disproportionate to our operating performance. Our share price might be affected by general economic, political, and market conditions, such as recessions, interest rates, commodity prices, or international currency fluctuations. In addition, even if our stock is approved for quotation by a market maker through the Over-The-Counter Bulletin Board, stocks traded over this quotation system are usually thinly traded, highly volatile and not followed by analysts. These factors, which are not under our control, may have a material effect on our share price. 24.State securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this prospectus. Secondary trading in common stock sold in this offering will not be possible in any state until the common stock is qualified for sale under the applicable securities laws of the state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in the state. If we fail to register or qualify, or to obtain or verify an exemption for the secondary trading of, the common stock in any particular state, the common stock could not be offered or sold to, or purchased by, a resident of that state. In the event that a significant number of states refuse to permit secondary trading in our common stock, the liquidity for the common stock could be significantly impacted thus causing you to realize a loss on your investment. 25.We may issue shares of preferred stock in the future that may adversely impact your rights as holders of our common stock. Our founders, who will remain the majority shareholders after completion of the offerings, will have the right to authorize our Board of Directors to issue preferred shares and determine the relative rights and preferences of preferred shares without further stockholder approval. As a result, our Board of Directors could authorize the issuance of a series of preferred stock that would grant to holders preferred rights to our assets upon liquidation, the right to receive dividends before dividends are declared to holders of our common stock, and the right to the redemption of such preferred shares, together with a premium, prior to the redemption of the common stock. To the extent that we do issue such additional shares of preferred stock, your rights as holders of common stock could be impaired thereby, including, without limitation, dilution of your ownership interests in us. In addition, shares of preferred stock could be issued with terms calculated to delay or prevent a change in control or make removal of management more difficult, which may not be in your interest as a holder of common stock. 11 26.We may seek to raise additional funds, finance acquisitions or develop strategic relationships by issuing capital stock. We have financed our operations, and we expect to continue to finance our operations, acquisitions and develop strategic relationships, by issuing equity or debt securities, which could significantly reduce the percentage ownership of our existing stockholders. Furthermore, any newly issued securities could have rights, preferences and privileges senior to those of our existing stock. Moreover, any issuances by us of equity securities may be at or below the prevailing market price of our stock and in any event may have a dilutive impact on your ownership interest, which could cause the market price of stock to decline. 26.There may be deficiencies with our internal controls that require improvements, and if we are unable to adequately evaluate internal controls, we may be subject to sanctions by the SEC. We are exposed to potential risks from legislation requiring companies to evaluate internal controls under Section 404a of the Sarbanes-Oxley Act of 2002. As a smaller reporting company and emerging growth company, we will not be required to provide a report on the effectiveness of our internal controls over financial reporting until our second annual report, and we will be exempt from the auditor attestation requirements concerning any such report so long as we are an emerging growth company or a smaller reporting company. We have not yet evaluated whether our internal control procedures are effective and therefore there is a greater likelihood of undiscovered errors in our internal controls or reported financial statements as compared to issuers that have conducted such evaluations. If we are not able to meet the requirements of Section 404a in a timely manner or with adequate compliance, we might be subject to sanctions or investigation by regulatory authorities, such as the SEC. 27.We are an “emerging growth company” under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards.As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any May 30. 28.Our status as an “emerging growth company” under the JOBS Act of 2012 may make it more difficult to raise capital as and when we need it. Because of the exemptions from various reporting requirements provided to us as an “emerging growth company” and because we will have an extended transition period for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. 12 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Galt currently owns 4.224 acres of land at 12361 S. FM 368, Iowa Park, Texas, and currently holds an 80% leasehold interest in 1086.6 acres in Tract 2, S. Holloway Survey A-493, in Wichita County, Texas. The Company currently maintains a corporate office at 175 S. Main St., 15th Floor, Salt Lake City, Utah.That space is provided to us by one of our shareholders, and the Company does not pay any rental fees for the use of this space.The Company feels that this space is sufficient until the Company significantly expands operations. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 13 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There has been no market for our securities. Our common stock is not traded on any exchange or on the over-the-counter market. We hope to have a market maker file an application with theFinancial Industry Regulatory Authority, FINRAfor our common stock to be eligible for trading on the OTC Bulletin Board. We have retained a market maker who has agreed to file such application. However, there is no assurance that a trading market will develop, or, if developed, that it will be sustained. No securities were sold or repurchased by us during the fiscal year ending December 31, 2012.As of May 8, 2013, we had 38 shareholders of record of our common stock. We have never declared dividends or paid cash dividends on our common stock and our board of directors does not intend to distribute dividends in the near future. Penny Stock Rules We will be subject to the penny stock rules adopted by the Securities and Exchange Commission (“SEC”) that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or accredited investor must make a special suitability determination regarding the purchaser and must receive the purchaser’s written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. Generally, an individual with a net worth in excess of $1,000,000, or annual income exceeding $200,000 individually, or $300,000 together with his or her spouse, is considered an accredited investor. In addition, under the penny stock regulations the broker-dealer is required to: · Deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt; · Disclose commissions payable to the broker-dealer and our registered representatives and current bid and offer quotations for the securities; · Send monthly statements disclosing recent price information pertaining to the penny stock held in a customer’s account, the account’s value and information regarding the limited market in penny stocks; · Make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction, prior to conducting any penny stock transaction in the customer’s account. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling stockholders or other holders to sell their shares in the secondary market and have the effect of reducing the level of trading activity in the secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities. In addition, the liquidity for our securities may be decreased, with a corresponding decrease in the price of our securities. Our shares in all probability will be subject to such penny stock rules and our stockholders will, in all likelihood, find it difficult to sell their securities. 14 ITEM 6. SELECTED FINANCIAL DATA As the Company is a “smaller reporting company,” this item is not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations For the Twelve-month Periods Ended December 31, 2012 and December 31, 2011 The following tables set forth key components of our results of operations for the years ending December 31, 2012 and December 31, 2011, in dollars for the periods indicated. Year Ended December 31, 2012 Year Ended December 31, 2011 Statement of Operations Items- Revenues $ Exploration costs $ Lease operating expenses $ General and administrative expenses $ Total Other Expense $ ) ) Net loss $ ) ) The decline in revenue is primarily attributed to the fact that Bray-Conn Resources, LLC, the former owner of Galt’s oil assets, completed a prolific well in the second quarter of 2011, and the oil production rate has decreased due to the naturally occurring decline rate of new wells, which resulted in higher initial revenues that have substantially fallen now that the well production has stabilized. Lease operating expenses consist primarily of maintenance expenses for existing producing wells. Exploration costs consist primarily of costs associated with rehabilitating and bringing into production existing wells. The increases in exploration costs and other expenses, which consist of interest, and the corresponding decline in net income, is attributed to expanding exploration and rehabilitation operations and bringing to production status additional wells during 2012 as compared to 2011. The decreases in lease operating expenses and general and administrative expenses are primarily attributed to increasing operational efficiencies investing in more robust equipment and supplies, and price negotiation and cost cutting efforts respectively. 15 Additionally, the following tables set forth key components of our balance sheet as of December 31, 2012 and December 31, 2011, both in dollars. As of December 31, As of December 31, Balance Sheets Items- Cash $ Total current assets $ Total assets $ Accounts payable $ Accrued interest $ Convertible notes payable $ Total current liabilities $ Total liabilities $ Stockholders' equity (deficit) $ ) ) Our increase in assets and liabilities is primarily attributed to expanding operations during the first, second and third quarters of 2012. Liquidity and Capital Resources Our balance sheet as of December 31, 2012 only reflects assets of $52,327 and relatively low levels of cash or cash equivalents, and our cash and cash equivalents from inception to date have been insufficient to provide the working capital necessary to expand operations.At December 31, 2012, we had (1) a balance on our revolving line of credit of $1,000 bearing interest at 4% per annum; (2) $100,000 in an unsecured convertible note payable, in default, bearing interest at 24% per annum, and convertible into our common stock at a 50% discount; (3) $276,481 in convertible notes payable bearing interest at 12% per annum and convertible into our common stock at a 50% discount.Additionally, all of our convertible notes payable contain terms permitting our creditors to collect upon default an amount equal to 150% of all outstanding principal, unpaid interest, and default interest. If the holders of our defaulted notes demand immediate repayment, we would expect cash and cash equivalents and expected cash flows from operations to be insufficient to cover operating expenses for the next quarter.The holders of our defaulted notes have granted us extensions of maturity dates in the past, and we hope to secure an extension of several of our notes during the second and third quarters of 2013.However, we may not be able to do so.If we are able to secure extensions of our note maturity dates, or if the holders of our defaulted notes do not demand immediate repayment, we would expect cash and cash equivalents and expected cash flows from operations to be sufficient to cover operating expenses for the next twelve months were we to discontinue all expansion and well rehabilitation efforts. 16 We plan to continue expansion efforts, and we anticipate generating losses and, therefore, may be unable to continue operations in the future.We will require additional capital to expand, and to acquire such capital we will have to issue debt or equity or enter into a strategic arrangement with a third party for funding. There can be no assurance that additional capital will be available to us.We currently have no agreements, arrangements or understandings with any person to obtain additional funds through bank loans, lines of credit or any other sources. Subsequent Events There have been no subsequent events that have a material impact on the Company. Emerging Growth Company We are an “emerging growth company” under the federal securities laws and is subject to reduced public company reporting requirements. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards. As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. Critical Accounting Policies Our financial statements are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue, and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause an effect on our results of operations, financial position or liquidity for the periods presented in this report. 17 Revenue Recognition Revenue derived from the sale of produced crude oil and natural gas and related production taxes are recorded in the month the product is delivered to the purchaser. Accounts receivable are stated at the amount management expects to collect. Management provides for probable uncollectible amounts through a charge to earnings and a credit to an allowance based on an assessment of the collectability of the receivable. At December 31, 2012 and 2011, there were no accounts receivable, and accordingly, no allowance for doubtful accounts. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by FASB that are adopted by the Company as of the specified effective date. If not discussed, management believes that the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company’s financial statements upon adoption. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As the Company is a “smaller reporting company,” this item is not applicable. 18 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2012 and 2011 F-3 Statements of Operations for the Years Ended December 31, 2012 and 2011 F-4 Statement of Stockholders' Equity (Deficit) for the Years Ended December 31, 2012 and 2011 F-5 Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders Galt Petroleum, Inc. We have audited the accompanying balance sheets of Galt Petroleum, Inc. (the Company) as of December 31, 2012 and 2011 and the related statements of operations, stockholder’s equity (deficit), and cash flows, for the years then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Galt Petroleum, Inc. as of December 31, 2012 and 2011 and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred losses and used cash in its operating activities.As of December 31, 2012, the Company had an accumulated deficit, negative working capital, and a stockholders’ deficit that raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah May 7, 2013 F-2 GALT PETROLEUM, INC. Balance Sheets December 31, ASSETS Current assets: Cash $ $ Total current assets Property and Equipment, Successful Efforts Method: Unproved properties, net of accumulated depreciation of $37,754 and $27,259, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Related party notes payable Convertible notes payable Total current liabilities Long-term liabilities: Asset retirement obligation Related party note payable - Total long-term liabilities Total liabilities Stockholders’ deficit: Common stock - $.001 par value; 100,000,000 shares authorized; 4,000,000 shares outstanding Additional paid-in capital Accumulated deficit ) ) Totalstockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. F-3 GALT PETROLEUM, INC. Statements of Operations For the Years Ended December 31, Revenue: Oil and gas revenues $ $ Gain on sale of unproved property interest - Total Revenue Expenses: Exploration costs Lease operating expenses Production taxes Depreciation of oil and gas properties Accretion ofdiscount on asset retirement obligation General and administrative expenses (including related party expenses of $63,435 and $107,632, respectively) Total Expenses Loss from operations ) ) Other Income (Expense): Gain on extinguishment of liability Interest expense ) ) Net Other Expense ) ) Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted-average basic and diluted shares outstanding The accompanying notes are an integral part of these financial statements. F-4 GALT PETROLEUM, INC. Statements of Stockholders' Equity (Deficit) For the Years Ended December 31, 2011 and 2012 Additional Total Common Stock Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balances at December 31, 2010 $ $ $ ) $ ) Common stock issued for services - Net loss for the year - - - ) ) Balances at December 31, 2011 ) ) Conversion of related party notes payable without the issuance of additional shares - - - Net loss for the year - - - ) ) Balances at December 31, 2012 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-5 GALT PETROLEUM, INC. Statements of Cash Flows For the Years Ended December 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion ofdiscount on asset retirement obligation Depreciation of oil and gas properties Interest expense from adjusting convertible notes payable to fair value Gain on extinguishment of liability ) - Common stock issued for services - Consulting expense paid with unproved property interest - Gain on sale of unproved property interest - ) Changes in assets and liabilities: Accounts payable ) Accrued expenses Related party accrued management fees ) ) Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities: Purchase of property and equipment ) - Net Cash Used in Investing Activities ) - Cash Flows from Financing Activities: Proceeds from issuance of convertible notes payable Proceeds from related party revolving note payable Payments on notes payable - ) Payments on related party revolving note payable - ) Net Cash Provided by Financing Activities Net Decrease in Cash ) Cash, Beginning of Year Cash, End of Year $ $ Supplemental Disclosures of Cash flow information: Cash paid for interest $
